Title: Enclosure: Statements, [24 September 1789]
From: Nourse, Joseph
To: 


State of the Anticipation of the Taxes of the Superintendant of Finance



Dol. 90ths.
Dol. 90ths.


On William Whipple, receiver for the state of New-Hampshire




For an order in favor of M. G. Sullivan, dated 24th Jan. 1784,
1,300   



Ditto Brig. Gen. Moses Hazen, dated 24th Jan. 1784,
2,887 72



Do. Capt. Olive, dated 6th March, 1784,
406 26



Do. Capt. Philip Leibert, do.
105 17



Do. Lieut. Germaine Dienne, do.
85   



Do. Capt. Anthony Selin, 8th do.
 219  5
5,003 30


On James Lovell, receiver for the state of Massachusetts




For an order in favor of John Langdon, continental agent at Portsmouth, dated 4th August, 1784,
5,000   



Do. Timothy Pickering, quarter-master-general, dated the 30th Sept. 1784,
5,000   



On George Olney, receiver for the state of R. Island




For an order in favor of Timothy Pickering quarter-master-general, dated 30th Sept. 1784,

3,000   


On Hezekiah Merrill, receiver for the state of Conn.




For an order in favor of Timothy Pickering, quarter-master-general, dated 30 Sept. 1784,

3,000   


On Thomas Tillotson, receiver for New-York




For an order in favor of Timothy Pickering, quarter-master-general, dated 30th Sept. 1784,



50,000  

10,000   



Do of Abraham Skinner, later commissary-general of prisoners, dated 30th Sept. 1784.
38,892 75





88,892 75



On Wm. C. Houston, receiver for the state of N. Jer.




For an order in favor of Timothy Pickering, quarter-master-general, dated 30th Sept. 1784.

5,000   


On Wm. Geddes, receiver for the state of Delaware




For an order in favor of Timothy Pickering, quarter-master-general, dated 30th Sept. 1784,

5,000   


On Benjamin Harwood, receiver for the state of Maryland




For an order in favor of Timothy Pickering, quarter-master-general, dated 30th Sept. 1784,

9,000   


On George Webb, receiver for the state of Virginia




For an order in favor of Timothy Pickering, quarter-master-general, dated 30th Sept. 1784,

 25,000   




153,896 15


Total as above
153,896 15



Deduct so much thereof paid,
 60,432 76



Leaves unpaid
 93,463 29



Treasury of the United States.Register’s office, Sept. 24, 1789.


Joseph Nourse, Register.



General Account of Anticipations.


Dol. 90ths.


Amount of orders drawn by the late superintendant of finance,as per particular statement herewith, No. I.
93,463 29


Amount of warrants drawn by the late board of treasury, remaining unpaid, as per particular statement herewith, No II.
189,906 34


Dollars,
283,369 63

Treasury of the United States.Register’s office, Sept. 24, 1789.

Joseph Nourse, Register.


The Secretary of the Treasury of the United States.
}




No. I.
A particular Statement of Orders drawn by the late Superintendant of Finance, on several of the Receivers of Taxes, remaining unpaid, and were comprised in the Estimate made by the Secretary of the Treasury, and by him reported to the House of Representatives of the United States.

Date of Orders.

Dol. 90 ths.


March 6, 1784.
On William Whipple, receiver for N. Hampshire, in favor of Capt. Philip Leibert, being balance of pay due him,
105 17


March 8, 1784.
On ditto in favor of Capt. Anthony Selin, being ditto,
219  5



Sept. 30, 1784.
On George Olney, receiver for Rhode Island, in favor of Timothy Pickering, quarter-master-general, for the use of his department,







Deduct so much paid,
3,000   


1053 58


      



1,946 22


Ditto



On Thomas Tillotson, receiver for New-York, in favor of Timothy Pickering, quarter-master-general, for use of his department,
50,000   





Sept. 30, 1784
On do. in favor of Abraham Skinner, late Commissary-gen. of prisoners for the payment of assumptions made by him for the board of prisoners at Long-Island,
38,892 75




88,892 75


Ditto.
On William Geddes, receiver for Delaware, in favor of Timothy Pickering, quarter-master-general, for the use of his department,
5,000   



Deduct so much paid,
 2,700   




 2,300   



Dollars,
93,463 29


Treasury of the United States,Register’s office, Sept. 24, 1789.

Joseph Nourse, Register.


No. II.
A particular Statement of Warrants drawn by the late Board of Treasury on Michael Hillegas, late Treasurer of the United States, which remain unpaid, and were comprised in the Estimate made by the Secretary of the Treasury of the United States, and by him reported to the House of Representatives of the United States.

Date of Warrants.

Dol. 90ths.


1786
Civil List.



Oct. 10
Edward Chinn, commissioner for adjusting the accounts of R. Island, for his own and clerk’s salaries, office-rent &c. from the 1st of July, to 30th Sept. 1786,




 
464 15




Paid in part,
 50   




 
414 15


1787. Nov. 19.
Arnold H. Dohrmad, late agent for the United States, at the court of Lisbon, his salary,




 
15,600   




Paid in part,
 2,562 46




 
13,037 44


1788. July 5.
Elizabeth Wallace, for the payment of a register’s certificate in favor of Robert Patton, per act of Congress, 24th June, 1788,
557 16


8.
Jonathan Burrall, assignee to John White, late commissioner for the states of Pennsylvania, Delaware & Maryland, for salaries and contingent expences from 1st Jan. to 3d March, 1788,
705 35



Ditto, assignee of Wm Winder, commissioner for the states of Virginia and N. Carolina, for salaries and contingent expences of his office, from 1st April to 30th June, 1788,
1,354 84


Sept. 3.
Dunlap & Claypoole, for printing the resolves of Congress, advertisements for contracts, &c.
115 38



Jeremiah Wadsworth, assignee of Jonathan Trumbull, being for the principal and interest of a register’s certificate, per act of Congress, 28th July, 1788,
2,383 45




Deduct so much paid, as appears by the receiver’s account,
2,000   




 
383 45



Jonathan Burrall, assignee of John White, commissioner for the states of Pennsylvania, Delaware and Maryland, salaries and contingent expences of office, for one quarter, ending 30th June,
694 41


27.
Ditto, assignee of do. being an advance on account of said White’s salary,
600   


Oct. 9.
Joseph Hardy, attorney to Geo. Reed, commissioner for South-Carolina & Georgia, for salaries, quarter ending 30th June,
343 18


Dec. 19.
Edward Chinn, late commissioner for Rhode-Island, for salaries and contingent expences of office, one quarter, ending 30th June,
566 86


Dec. 24.
Ditto, do. do. do. from 1st Jan. to 31st April, 1787
231 60



Ditto, do. do. do. from 31st Oct. to 31st Dec. 1786,
464 15



John Halstead, in part of a sum due him agreeable to act of Congress, 4th June, 1781,
1,000   


1789. Feb. 10.
George Stanton, for the rent of the house occupied by the board of treasury, from 1st Nov. to 31st Jan.
56 22


Feb. 10.
John White, commissioner for the states of Pennsylvania, Delaware and Maryland, being for expences attending the transportation of public papers, &c.
86 74


March 26.
William Winder, late commissioner for N. Carolina & Virginia, for salaries and contingencies of office, transportation of public papers, &c. from the 1st Oct 1788, to 20th Mar. 1789,
1,199 82



Ditto, do.    do.
54 34



Ditto, do.    do.
101 75



Ditto, do.    do.
22 34



Ditto, do.    do.
23 78



Ditto, do.    do.
91 73



Ditto, do.    do.
500   



Ditto, do. from the 1st of July to the 30th Sept. 1788
500   



Ditto, do. do.
193 15


May 16.
George Stanton, for rent of the house occupied by the board, from 1st Feb. to 30th Ap. 1789,
56 22


June 2.
Paul R. Randall, for his salary as secretary to the Algerine legation, from Sept. 1785, to Sept. 1786, per act of Congress, of the 11th Sept. 1788,
700   


Aug. 3.
John Jay, Secretary for Foreign Affairs, for officerent, & other contingent expences,
57 22


July 22.
Benjamin Walker, commissioner for settling the accounts of the late secret and commercial committees of Congress, from 1st April, to 30th June, 1789,
475   



Nathaniel Appleton, loan-officer of the state of Massachusetts, balance due him on settlement at the treasury, of his account of salary, to the 30th of June, 1789, and which having been introduced in the accounts of expenditure, forms a part of the balance of 189,906 34-90ths. dollars, anticipation by the late board of treasury, on the 11th Sept. 1789,
2,645 66


March 9.
Roger Sherman, Esq. assignee to Isaac Sherman, being in full for his expences whilst executing surveys in the western territory, from 21st April, to 21st Sept. 1787,
33 30



William Ellery, loan-officer of the state of RhodeIsland, on a settlement at the treasury, of his account of salary to the 30th of Sept. 1788, and which having been introduced in the accounts of expenditure, forms a part of the balance of 189,906 34-90ths. dollars, anticipation by the board of treasury, on the 11th Sept. 1789,
710 26


May 13.
Patrick Ferrall, being in full for contingent expences, and office rent of the office of the board of commissioners appointed to adjust the accounts of the several states, from the 20th of Nov. 1788, to 2d May, 1789,
22 33


Aug. 1.
John Cochran, loan-officer of the state of NewYork, being for his salary and stationary for his office, from 1st April, to the 30th June, 1789,
   261 56



 
28,260 69


Western Territory.


1788. March 4.
Thomas Hutchins, geographer general, advanced for the use of his department,
288 74


1789. Mar. 31.
John Lawrence, assignee to John C. Symmes, one of the judges of the Western Territory, for his salary, from 26th March to 30th June, 1788, per act of Congress 13th July 1787,
213 13




Ditto, do. do.   from 1st July, to 31st of Dec. at 200 dol. per qr.
400   
613 13



Joseph Nourse, attorney to Thomas Hutchins, geographer-general, for his salary from 1st Jan. to 31st March, 1789,
  375   


 
1,276 87


Indian Affairs:


1787.
Richard Butler, agent for Indian affairs, for salary



Aug. 21.
one quarter, ending 30th June last,
250   


Nov. 22.
Ditto, do. do. ending 30th September last,
250   


Dec. 31.
John Woods, in full for his services and expences attending sundry Chiefs of the Choctaw Nation on a visit to Congress, per act of the 18th July last,
500   


1788.
Comfort Sands, attorney to Wm. Winn, superintendant of Indian affairs for the southern department, being for said Wm. Winn’s salary from 1st April, to the 29th August 1788,
416 60


1789. May 23.
Arthur S. Clair, Esq Governor of the Western Territory, to be by him applied, agreeably to an act of Congress of the 27th of October 1787,
1,867   



Ditto, being part of the sum of 20,000 dollars, appropriated for the extinguishing of Indian claims, per act of the 2d July, 1788,
2,000   



Ditto, same purpose,
2,068  7


25.
Richard Butler, superintendant of Indian affairs, one quarter’s salary, ending 14th October, 1788,
538 32


26.
Do. for sundry expences in the Indian department, from 12th October, 1786, to the 14th October, 1788,
1,611 68


June 17.
Arthur St. Clair, Governor of the Western Territory, in part of the sum of 20,000 dollars, appropriated for the extinguishing Indian claims, per act of the 2d July, 1788,
779 15



Ditto, same purpose,
1,220 75


July 17.
John Cochran, attorney to Jas. Livingston, deputy superintendant of Indian affairs, northern department, his salary from 1st July, 1788, to 30th June, 1789,
   500   


 
12,001 77


Pensions, Annuities and Grants.


1787. Jan. 29.
Samuel Hodgdon, attorney to Doctor John Warren, for the education of Joseph Warren, eldest son of the late Major Gen. Warren, deceased, from the 1st Jan. to 30th June, 1786, per act 8th April, 1777,
248 89


24.
Ditto, attorney to do. for the support and education of the three younger children of said Gen. Warren, deceased, from 1st July to 31st Dec. 1786, per act of the 1st July, 1780
225   


Aug. 2.
Ditto, attorney to do. for do. from 1st Jan. to 30th June, 1787,
225   


Oct. 16.
John Warren, guardian to the eldest son of the late General Warren, being for the education of said eldest son, for one year, commencing 4th July last,
500   


1788. Nov. 18.
Joseph Nourse, attorney to Col. Richard Gridley, his pension from 1st July, 1787 to 30th June 1788, per act of the 2d October last,
444 36


May 22.
George Morgan, for the tuition of George M. White Eyes, from 1st Nov. 1786, to 30th Sept. 1788.
58   


1789. Mar. 10.
Daniel M’Cormick, executor to the estate of Eliz. Thompson, deceased, for her pension, from 1st July to 16th Aug. 1788,
12 78


23.
Joseph Bindon, attorney to Joseph Traversie, for his pension from 1st October, 1788, to 31st March, 1789, per act of the 8th of August, 1782,
   60   


 
1,774 23


Contingencies of the War Department.


1787. Sept. 13.
Henry Knox, secretary at war, being for the use of the ordnance department,
1,600 30



Oct. 5.
Doctor Joseph Waldo, being for his attendance, and medicines supplied sundry sick soldiers of Col. Jackson’s regiment at Springfield, in the state of Massachusetts,
252   


Dec. 22.
James O’Harra, Contractor on the Western Frontiers, on account of issues to be made under his contract, and for expenditures in the quarter-master-general’s depart. for
28,691 15




Deduct so much pd.
19,711 15
8,980   


1788. Mar. 31.
Henry Knox, secretary at war, being for the contingent expences of the war department,
960   


April 14.
Ditto, being for the purpose of subsisting recruits, ordered to be raised by the resolve of Congress, of the 3rd of October last, during the time they are collecting, and on their route from their respective states, to Fort-Pitt,
5,500   




From which deduct so much paid on said warrants,
3,000   



 
2,500   


Ditto:
Ditto, being to enable him to discharge the arrears of pay due to sundry store-keepers, and other officers in the ordnance department, for the year 1787, and to defray charges hereafter arising in said department,
6,000   


1789. Jan. 19.
Ditto being to discharge the rent of sundry buildings, occupied by the public in Virginia, and the pay of Thomas Holt, Assistant Deputy Commissary of Military Stores, from 1st of July 1787, to 30th of June 1788,
1,310   


Feb. 17.
Robert Watts, Attorney to Stephen Moore, being for the rent of West Point, from 31st of December, 1787, to 31st December 1788
437 45


March 2.
James Reid, Attorney to Joseph Hubley, late Assistant Deputy Commissary of Prisoners, at the Post of Lancaster, being for his pay, rations, and forage, from 1st of January to the 25th of February 1782.
95 10


April 7.
Smith and Wyckoff, for provisions issued at West Point.
178 18


May 15.
Ditto for their issues at West-Point in January last.
197  2


June 17.
Ditto for provisions issued at West Point.
187   


Aug. 4.
Ditto for the same purpose,
   191  3


 
22,888 18


For the Pay of the Army.


1788. Oct. 6.
Joseph Howell, jun. paymaster general, being on account of pay due to the troops in service, for the year 1788,
20,000   


Dec. 31.
Ditto, being to discharge pay and forage due to the army, up to the 31st Dec. 1788, viz.




No. 1043,
Six thou.
do.
6000   




1044,
do.

6000   




1045,
do.

6000   




1046,
do.

6000   




1047,
do.

6000   




1048,
do.

6000   




1049,
do.

6000   




 
1050,
four
do.
4000   




1051,
do.

4000   







50,000   




Deduct so much paid,
4,086 45



 
45,913 45


1789. Feb. 28.
Ditto, being for the arrears of the four months specie pay, for the year 1783, granted to the non-commissioned officers and privates of the late Virginia line,
3,500   



Ditto, drawn in like manner with the foregoing, and for the same purpose,
3,000   



Do. do. and for same purpose
2,000   



Do. do. and for same purpose
2,422 47



Do. being on account of subsistence due the officers of the Virginia line, for the year 1782 and 1783,
1,626 76


Feb. 8.
Joseph Howell, jun. paymaster general, being for the arrears of the four months specie pay, for the year 1783, due to the non-commissioned officers and privates of Col. Posey’s detachment of the Virginia line,
3,102   



Ditto, being on account of the arrearage of subsistence, due to the officers of the Virginia line, for the years 1782 & 1783,
3,539 31



Ditto, being for the arrears of pay for the year 1783, due to Col. Gibson’s detachment of the Virginia line,
3,490 60



Ditto, being for the arrears of the 4 months specie pay; granted to the non-commissioned officers and privates of the late North-Carolina line, for the year 1783,
4,500   



Ditto, drawn in like manner with the foregoing, and for the same purpose,
3,500   



Do. do. & for the same purpose
3,000   



Do. do. for the same purpose
3,000   



Do. do. for the same purpose
  3,320 60


 
105,915 49


Clothing Department.


1787. Sept. 10.
Stephen Bruce, for provisions and sundry articles in the clothing, and quartermaster’s department, furnished the troops in the state of Massachusetts, between the 21st of November, 1786, and the 21st of June, 1787,
669 51


1789. March 2.
William Hill, being an account of his contract of the 4th Feb. last, for clothing the troops in service,
6,000   




Deduct so much paid on do.
4,339 39
1,669 35


March 3.
Royal Flint, for so much payable on the 1st October, 1789, agreeably to his contract with the board of treasury, being for clothing, &c. supplied the troops in service, in the year 1788,
3,000   



Do. for the same purpose,
3,000   



Do. for do.
3,000   



Do. for do.
3,000   




Do. for do.
  3,449 75


 
 17,788 71


Amount of Anticipations, by the late board of Treasury,



 
Dollars,
189,906 34


Treasury of the United States.Register’s office, Sept. 24, 1789.


Joseph Nourse, Register.


